— Order unanimously affirmed without costs. Memorandum: The issue herein involves the applicability of Labor Law § 200. Plaintiff, a truck driver, was employed by Anastasi Trucking, Inc., a subcontractor on a construction project. He was injured when the dump truck that he was driving hit a pothole on a roadway owned and maintained by the defendant causing plaintiff’s head to strike the roof of the truck. At the time of the accident, plaintiff was en route to defendant’s quarry to pick up crushed stone for delivery to a construction site.
Plaintiff’s complaint failed to come within the purview of Labor Law § 200. That statutory provision codified an owner’s common-law duty to a worker to exercise reasonable care to provide a safe place to work (see, Allen v Cloutier Constr. Corp., 44 NY2d 290, 299; Copertino v Ward, 100 AD2d 565, 567). The safe "place of work” contemplated by the statute does not include the roadway leading to defendant’s business (see, Rusin v Jackson Hgts. Shopping Center, 27 NY2d 103, 107). (Appeal from order of Supreme Court, Erie County, Joslin, J. — summary judgment.) Present — Doerr, J. P., Boomer, Green, Lawton and Davis, JJ.